DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments against claims 1-8 that “Brewer fails to teach or suggest that the annular seat 14 is made from a single piece including the bumpers 32” (see last paragraph on page 6 of the response), the examiner respectfully disagrees with applicant’s interpretation.  Applicant asserts that the bumpers 32 are not a single piece with the annular seat 14 which the examiner fully agrees; however, bumpers 32 are not being relied on by the examiner as the plurality of supports but rather the cross members where bumpers 32 are fastened to which is clearly shown in Fig. 2 about 32.  Hence, the previous rejection of claims 1-8 are maintained herewith.
   In response to applicant’s arguments against claims 9-14, applicant asserts Brewer fails to disclose that “the guard tapers from the inner bottom edge of the guard toward the inner top edge of the support surface” (see the last three paragraphs on page 7 of the response).  Applicant further asserts a definition of taper as “gradual diminution of thickness, diameter, or width in an elongated object;” however, a further definition of the term “gradual” by the https://www.merriam-webster.com/dictionary/gradual to be “proceeding by steps or degrees.”  Therefore, the interpretation of the Brewer reference by the examiner is in line with the definition of the 
  In response to applicant’s arguments against claims 15-20, applicant refers to Fig. 7 for the arguments; however, the examiner is referencing the embodiment of Fig. 3 of Brewer against claims 15-20.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the two-piece guard 14 and 16 into one piece, the examiner fully agrees. However, claims 15, 17 and 18 do not require the toilet seat and the guard to be a single piece.  Hence, claims 15-18 are still obvious over Brewer as indicated below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 3,594,831 (hereinafter Brewer).
Regarding claim 9, Brewer discloses an elevated toilet seat assembly (see Fig. 3) for a toilet (10), the elevated toilet seat assembly comprising a toilet seat (14) configured to be pivotably coupled to the toilet about an axis (where portion 39 is located), the toilet seat including a support surface (27) having an inner top edge (located about the top dashed lines in Fig. 3) defining a top opening of the toilet seat, the support surface configured to support a person on the toilet seat, and a guard 
Regarding claim 11, the elevated toilet seat assembly of claim 9, wherein the toilet seat includes a plurality of supports (32, 16) extending from the guard, wherein the plurality of supports is configured to position the support surface at an elevated height above a rim (11) of the toilet (see Fig. 3).  
Regarding claim 12, the elevated toilet seat assembly of claim 11, wherein the plurality of supports (32, 16) is configured to position the guard relative to the rim of the toilet such that no portion of the guard extends into the toilet (see Fig. 3).  
Regarding claim 13, the elevated toilet seat assembly of claim 12, wherein the plurality of supports (32, 16) includes a plurality of feet (18 on the left, right, front, and 21a and 21b in the back) configured to directly engage the rim of the toilet.  
Regarding claim 14, the elevated toilet seat assembly of claim 9, further comprising a plurality of support handles (31a, 31b) coupled to the plurality of supports (see Fig. 2, at members 32 via 29a and 29b), wherein the plurality of support handles is configured to be gripped by the person to assist the person in sitting down on the toilet seat or standing up from the toilet seat.  
Regarding claim 15, Brewer discloses an elevated toilet seat assembly (see Fig. 3) for a toilet (10), the elevated toilet seat assembly comprising a toilet seat (14, 16) 
Regarding claim 19, the elevated toilet seat assembly of claim 15, wherein the toilet seat includes a plurality of supports (extension 20 and 18) integrally extending from the guard, wherein the plurality of supports is configured to position the support surface at an elevated height above the rim of the toilet, and wherein the plurality of supports is configured to position the guard relative to the rim of the toilet such that no portion of the guard extends into the toilet.  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer.
	Regarding claim 1,  Brewer discloses an elevated toilet seat assembly (see Fig. 3) for a toilet (10), the elevated toilet seat assembly comprising a hinge post (36) configured to be coupled to the toilet; and a toilet seat (14) configured to be pivotably coupled to the toilet about an axis (where portion 39 is located), the toilet seat made from a single piece plastic, the toilet seat (14) including a support surface (27) configured to support a person on the toilet seat, and a guard (about where 28 is pointing in Fig. 3) extending below the support surface, the guard configured to block waste from splashing out of the toilet during use, and a plurality of supports (about 32) extending outwardly from an outer surface of the guard, the plurality of supports configured to position the support surface at an elevated height above the rim of the toilet.  Brewer discloses the toilet seat (14) being single wall construction and may be fabricated by any suitable method of plastic with reinforcing ribs in a conventional 
Regarding claim 2, the elevated toilet seat assembly of claim 1, wherein the support surface (27) has an inner top edge (located about the top dashed lines in Fig. 3) defining a top opening of the toilet seat, wherein the guard has an inner bottom edge (about where 28 is pointing in Fig. 3) defining a bottom opening of the toilet seat, and wherein the guard tapers from the inner bottom edge (located about the top dashed lines in Fig. 3) of the guard toward the inner top edge of the support surface. 
Regarding claims 3-5, Brewer further teaches another two separate guard (16) in addition to the guard (about 28), wherein the inner top edge (about 28) has a smaller opening than the bottom opening (defined by the inner diameter of 17) of the inner bottom edge (the inside surface edge of 17 opposite member 18 in Fig. 3) which obviously would meet the first distance, second distance, third distance, and fourth distance within the plane as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to integrate the two guards of Brewer into one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding claim 6, the elevated toilet seat assembly of claim 1, wherein the plurality of supports (about 32) is configured to position the guard relative to the rim of the toilet such that no portion of the guard extends into the toilet (see Fig. 3).  

Regarding claim 8, the elevated toilet seat assembly of claim 1, further comprising a plurality of support handles (31a, 31b) coupled to the plurality of supports (see Fig. 2, at members 32 via 29a and 29b), wherein the plurality of support handles is configured to be gripped by the person to assist the person in sitting down on the toilet seat or standing up from the toilet seat.  
Regarding claim 10, Brewer discloses the toilet seat (14) being single wall construction and may be fabricated by any suitable method of plastic with reinforcing ribs in a conventional manner (see col. 3, lines 12-15) but is silent as to the injection molding process which is a well-known in the art and can obviously be used herewith to fabricate the toilet seat as suggested by Brewer.

Claim 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer.
Regarding the limitations of claims 15, 17 and 18, Brewer discloses an elevated toilet seat assembly (see Fig. 3) for a toilet (10), the elevated toilet seat assembly comprising a toilet seat (14) configured to be pivotably coupled to the toilet about an axis (where portion 39 is located), the toilet seat including a support surface (27) having an inner top edge (located about the top dashed lines in Fig. 3) defining a top opening 
Regarding the limitation of claim 16, Brewer discloses the toilet seat (14) being single wall construction and may be fabricated by any suitable method of plastic with reinforcing ribs in a conventional manner (see col. 3, lines 12-15) but is silent as to the injection molding process which is a well-known in the art and can obviously be used herewith to fabricate the toilet seat as suggested by Brewer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754